SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13) Journal Communications, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) (CUSIP Number) Peter D. Goldstein GAMCO Investors, Inc. One Corporate Center Rye, New York 10580-1435 (914) 921-5000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 6, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. 1 CUSIP No. 481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Gabelli Funds, LLCI.D. No.13-4044523 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) X 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 1,176,000(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 1,176,000(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 1,176,000(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 2.65% 14 Type of reporting person (SEE INSTRUCTIONS) IA 2 CUSIP No.481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GAMCO Asset Management Inc.I.D. No.13-4044521 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00-Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 4,763,408(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 4,955,408(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 4,955,408(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 11.17% 14 Type of reporting person (SEE INSTRUCTIONS) IA, CO 3 CUSIP No. 481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Teton Advisors, Inc.I.D. No.13-4008049 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) 00 – Funds of investment advisory clients 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization Delaware Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power 1,129,900(Item 5) : 8 : : : Shared voting power None : 9 : : : Sole dispositive power 1,129,900(Item 5) :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person 1,129,900(Item 5) 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) 13 Percent of class represented by amount in row (11) 2.55% 14 Type of reporting person (SEE INSTRUCTIONS) IA, CO 4 CUSIP No. 481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GGCP, Inc.I.D. No.13-3056041 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) None 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization Wyoming Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power None : 8 : : : Shared voting power None : 9 : : : Sole dispositive power None :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person None 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.00% 14 Type of reporting person (SEE INSTRUCTIONS) HC, CO 5 CUSIP No. 481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) GAMCO Investors, Inc.I.D. No.13-4007862 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) None 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization New York Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power None : 8 : : : Shared voting power None : 9 : : : Sole dispositive power None :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person None 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.00% 14 Type of reporting person (SEE INSTRUCTIONS) HC, CO 6 CUSIP No. 481130102 1 Names of reporting persons I.R.S. identification nos. of above persons (entities only) Mario J. Gabelli 2 Check the appropriate box if a member of a group (SEE INSTRUCTIONS)(a) (b) 3 Sec use only 4 Source of funds (SEE INSTRUCTIONS) None 5 Check box if disclosure of legal proceedings is required pursuant to items 2 (d) or 2 (e) 6 Citizenship or place of organization USA Number Of Shares Beneficially Owned By Each Reporting Person With : 7 : : : Sole voting power None : 8 : : : Shared voting power None : 9 : : : Sole dispositive power None :10 : : : Shared dispositive power None 11 Aggregate amount beneficially owned by each reporting person None 12 Check box if the aggregate amount in row (11) excludes certain shares (SEE INSTRUCTIONS) X 13 Percent of class represented by amount in row (11) 0.00% 14 Type of reporting person (SEE INSTRUCTIONS) IN 7 Item 1.Security and Issuer This Amendment No. 13 to Schedule 13D on the Class A Common Stock of Journal Communications, Inc. (the “Issuer”) is being filed on behalf of the undersigned to amend the Schedule 13D, as amended (the “Schedule 13D”) which was originally filed on February 1, 2008.Unless otherwise indicated, all capitalized terms used herein but not defined herein shall have the same meanings as set forth in the Schedule 13D. Item 2.Identity and Background Item 2 to Schedule 13D is amended, in pertinent part, as follows: This statement is being filed by Mario J. Gabelli (“Mario Gabelli”) and various entities which he directly or indirectly controls or for which he acts as chief investment officer.These entities engage in various aspects of the securities business, primarily as investment adviser to various institutional and individual clients, including registered investment companies and pension plans, and as general partner or the equivalent of various private investment partnerships or private funds.Certain of these entities may also make investments for their own accounts. The foregoing persons in the aggregate often own beneficially more than 5% of a class of equity securities of a particular issuer.Although several of the foregoing persons are treated as institutional investors for purposes of reporting their beneficial ownership on the short-form Schedule 13G, the holdings of those who do not qualify as institutional investors may exceed the 1% threshold presented for filing on Schedule 13G or implementation of their investment philosophy may from time to time require action which could be viewed as not completely passive.In order to avoid any question as to whether their beneficial ownership is being reported on the proper form and in order to provide greater investment flexibility and administrative uniformity, these persons have decided to file their beneficial ownership reports on the more detailed Schedule 13D form rather than on the short-form Schedule 13G and thereby to provide more expansive disclosure than may be necessary. (a), (b) and (c) - This statement is being filed by one or more of the following persons: GGCP, Inc.(“GGCP”), GGCP Holdings LLC (“GGCP Holdings”), GAMCO Investors, Inc. (“GBL”), Gabelli Funds, LLC (“Gabelli Funds”), GAMCO Asset Management Inc. (“GAMCO”), Teton Advisors, Inc. (“Teton Advisors”), Gabelli Securities, Inc. (“GSI”), Gabelli & Company, Inc. (“Gabelli & Company”), MJG Associates, Inc. (“MJG Associates”), Gabelli Foundation, Inc. (“Foundation”), MJG-IV Limited Partnership (“MJG-IV”), and Mario Gabelli.Those of the foregoing persons signing this Schedule 13D are hereinafter referred to as the “Reporting Persons”. GGCP makes investments for its own account and is the manager and a member of GGCP Holdings which is the controlling shareholder of GBL.GBL, a public company listed on the New York Stock Exchange, is the parent company for a variety of companies engaged in the securities business, including those named below. GAMCO, a wholly-owned subsidiary of GBL, is an investment adviser registered under the Investment Advisers Act of 1940, as amended (“Advisers Act”).GAMCO is an investment manager providing discretionary managed account services for employee benefit plans, private investors, endowments, foundations and others. GSI, a majority-owned subsidiary of GBL, is an investment adviser registered under the Advisers Act and serves as a general partner or investment manager to limited partnerships and offshore investment companies and other accounts.As a part of its business, GSI may purchase or sell securities for its own account.GSI is a general partner or investment manager of a number of funds or partnerships, including Gabelli Associates Fund, L.P., Gabelli Associates Fund II, L.P., Gabelli Associates Limited, Gabelli Associates Limited II E, ALCE Partners, L.P., Gabelli Capital Structure Arbitrage Fund LP, Gabelli Capital Structure Arbitrage Fund Limited, Gabelli Intermediate Credit Fund L.P., Gabelli Japanese Value Partners L.P., GAMA Select Energy + L.P., GAMCO Medical Opportunities L.P., GAMCO Long/Short Equity Fund, L.P., Gabelli Multimedia Partners, L.P, Gabelli International Gold Fund Limited and Gabelli Green Long/Short Fund, L.P. Gabelli & Company, a wholly-owned subsidiary of GSI, is a broker-dealer registered under the Securities Exchange Act of 1934, as amended (“1934 Act”), which as a part of its business regularly purchases and sells securities for its own account. Gabelli Funds, a wholly owned subsidiary of GBL, is a limited liability company. Gabelli Funds is an investment adviser registered under the Advisers Act which provides advisory services for The Gabelli Equity Trust Inc., The Gabelli Asset Fund, The GAMCO Growth Fund, The Gabelli Convertible and Income Securities Fund Inc., The Gabelli Value Fund Inc., The Gabelli Small Cap Growth Fund, The Gabelli Equity Income Fund, The Gabelli ABC Fund, The GAMCO Global Telecommunications Fund, GAMCO Gold Fund, Inc., The Gabelli Global Multimedia Trust Inc., The GAMCO Global Convertible Securities Fund, Gabelli Capital Asset Fund, GAMCO International Growth Fund, Inc., The GAMCO Global Growth Fund, The Gabelli Utility Trust, The GAMCO Global Opportunity Fund, The Gabelli Utilities Fund, The Gabelli Blue Chip Value Fund, The GAMCO Mathers Fund, The Gabelli Woodland Small Cap Value Fund, The Comstock Capital Value Fund, The Gabelli Dividend and Income Trust, The Gabelli Global Utility & Income Trust, The Gabelli Global Gold, Natural Resources, & Income Trust, The Gabelli Global Deal Fund, Gabelli Enterprise Mergers & Acquisitions Fund, The Gabelli SRI Green Fund, Inc., and The Gabelli Healthcare & Wellness Rx Trust, (collectively, the “Funds”), which are registered investment companies.Gabelli Funds is also the investment adviser to The GAMCO International SICAV (sub-fund GAMCO Stategic Value), a UCITS III vehicle. Teton Advisors, an investment adviser registered under the Advisers Act, provides discretionary advisory services to The GAMCO Westwood Mighty Mitessm Fund, The GAMCO Westwood Income Fund and The GAMCO Westwood SmallCap Equity Fund. MJG Associates provides advisory services to private investment partnerships and offshore funds.Mario Gabelli is the sole shareholder, director and employee of MJG Associates.MJG Associates is the Investment Manager of Gabelli International Limited and Gabelli Fund, LDC.Mario J. Gabelli is the general partner of Gabelli Performance Partnership, LP. The Foundation is a private foundation.Mario Gabelli is the Chairman, a Trustee and the Investment Manager of the Foundation. Elisa M. Wilson is the President of the Foundation. Mario Gabelli is the controlling stockholder, Chief Executive Officer and a director of GGCP and Chairman and Chief Executive Officer of GBL.Mario Gabelli is also a member of GGCP Holdings. Mario Gabelli is the controlling shareholder of Teton. MJG-IV is a family partnership in which Mario Gabelli is the general partner.Mario Gabelli has less than a 100% interest in MJG-IV.MJG-IV makes investments for its own account.Mario Gabelli disclaims ownership of the securities held by MJG-IV beyond his pecuniary interest. The Reporting Persons do not admit that they constitute a group. GBL, GAMCO, and Gabelli & Company are New York corporations and GSI and Teton Advisors are Delaware corporations, each having its principal business office at One Corporate Center, Rye, New York 10580. GGCP is a Wyoming corporation having its principal business office at 140 Greenwich Avenue, Greenwich, CT 06830.GGCP Holdings is a Delaware limited liability corporation having its principal business office at 140 Greenwich Avenue, Greenwich, CT 06830.Gabelli Funds is a New York limited liability company having its principal business office at One Corporate Center, Rye, New York 10580.MJG Associates is a Connecticut corporation having its principal business office at 140 Greenwich Avenue, Greenwich, CT 06830.The Foundation is a Nevada corporation having its principal offices at 165 West Liberty Street, Reno, Nevada 89501. For information required by instruction C to Schedule 13D with respect to the executive officers and directors of the foregoing entities and other related persons (collectively, “Covered Persons”), reference is made to Schedule I annexed hereto and incorporated herein by reference. (d) – Not applicable. (e) – On April 24, 2008,Gabelli Funds settled an administrative proceeding with the Securities and Exchange Commission (“Commission”)regarding frequent trading in shares of a mutual fund it advises, without admitting or denying the findings or allegations of the Commission.The inquiry involved Gabelli Funds’ treatment of one investor who had engaged in frequent trading in one fund (the prospectus of which did not at that time impose limits on frequent trading), and who had subsequently made an investment in a hedge fund managed by an affiliate of Gabelli Funds.The investor was banned from the fund in August 2002, only after certain other investors were banned.The principal terms of the settlement include an administrative cease and desist order from violating Section 206(2) of the Investment Advisers Act of 1940, Section 17(d) of the Investment Company Act of 1940 (“Company Act”), and Rule 17d-1 thereunder, and Section 12(d)(1)(B)(1) of the Company Act, and the payment of $11 million in disgorgement andprejudgment interestand $5 million in a civil monetary penalty.Gabelli Funds was also required to retain an independent distribution consultant to develop a plan and oversee distribution to shareholders of the monies paid to the Commission, and to make certain other undertakings. On January 12, 2009, Gabelli Funds settled an administrative proceeding with the Commission without admitting or denying the findings or allegations of the Commission, regarding Section 19(a) of the Company Act and Rule 19a-1 thereunder by two closed-end funds. Section 19(a) and Rule 19a-1 require registered investment companies, when making a distribution in the nature of a dividend from sources other than net investment income, to contemporaneously provide written statements to shareholders that adequately disclose the source or sources of such distribution.While the two funds sent annual statements and provided other materials containing this information, the shareholders did not receive the notices required by Rule 19a-1 with any of the distributions that were made for 2002 and 2003.As part of the settlement Gabelli Funds agreed to pay a civil monetary penalty of $450,000 and to cease and desist from causing violations of Section 19(a) and Rule 19a-1.In connection with the settlement, the Commission noted the remedial actions previously undertaken by Gabelli Funds. (f) – Reference is made to Schedule I hereto. Item 5.Interest In Securities Of The Issuer Item 5 to Schedule 13D is amended, in pertinent part, as follows: (a) The aggregate number of Securities to which this Schedule 13D relates is 7,261,308 shares, representing 16.36% of the approximately 44,379,310 shares outstanding as reported by the Issuer in its Form 10-Q for the quarterly period ended March 27, 2011.The Reporting Persons beneficially own those Securities as follows: Name Shares of Common Stock % of Class of Common Gabelli Funds 2.65% GAMCO Teton Advisors 11.17% 2.55% Mario Gabelli is deemed to have beneficial ownership of the Securities owned beneficially by each of the foregoing persons.GSI is deemed to have beneficial ownership of the Securities owned beneficially by Gabelli & Company.GBL and GGCP are deemed to have beneficial ownership of the Securities owned beneficially by each of the foregoing persons other than Mario Gabelli and the Foundation. (b) Each of the Reporting Persons and Covered Persons has the sole power to vote or direct the vote and sole power to dispose or to direct the disposition of the Securities reported for it, either for its own benefit or for the benefit of its investment clients or its partners, as the case may be, except that (i) GAMCO does not have the authority to vote 192,000 of its reported shares,(ii) Gabelli Funds has sole dispositive and voting power with respect to the shares of the Issuer held by the Funds so long as the aggregate voting interest of all joint filers does not exceed 25% of their total voting interest in the Issuer and, in that event, the Proxy Voting Committee of each Fund shall respectively vote that Fund’s shares, (iii) at any time, the Proxy Voting Committee of each such Fund may take and exercise in its sole discretion the entire voting power with respect to the shares held by such fund under specialcircumstances such as regulatory considerations, and (iv) the power of Mario Gabelli, GBL, and GGCP is indirect with respect to Securities beneficially owned directly by other Reporting Persons. (c) Information with respect to all transactions in the Securities which were effected during the past sixty days or since the most recent filing on Schedule 13D, whichever is less, by each of the Reporting Persons and Covered Persons is set forth on Schedule II annexed hereto and incorporated herein by reference. (e) Not applicable. 8 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 16, 2011 GGCP, INC. MARIO J. GABELLI By:/s/ Douglas R. Jamieson Douglas R. Jamieson Attorney-in-Fact GABELLI FUNDS, LLC TETON ADVISORS, INC. By:/s/ Bruce N. Alpert Bruce N. Alpert Chief Operating Officer – Gabelli Funds, LLC Director – Teton Advisors, Inc. GAMCO ASSET MANAGEMENT INC. GAMCO INVESTORS, INC. By:/s/ Douglas R. Jamieson Douglas R. Jamieson President & Chief Operating Officer – GAMCO Investors, Inc. President – GAMCO Asset Management Inc. 9 Schedule I Information with Respect to Executive Officers and Directors of the Undersigned Schedule I to Schedule 13D is amended, in pertinent part, as follows: The following sets forth as to each of the executive officers and directors of the undersigned: his name; his business address; his present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted.Unless otherwise specified, the principal employer of each such individual is GAMCO Asset Management Inc., Gabelli Funds, LLC, Gabelli Securities, Inc., Gabelli & Company, Inc., Teton Advisors, Inc., or GAMCO Investors, Inc., the business address of each of which is One Corporate Center, Rye, New York 10580, and each such individual identified below is a citizen of the United States.To the knowledge of the undersigned, during the last five years, no such person has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), and no such person was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which he was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities law or finding any violation with respect to such laws except as reported in Item 2(d) and (e) of this Schedule 13D. 10 GGCP, Inc. Directors: Mario J. Gabelli Chief Executive Officer of GGCP, Inc., and Chairman & Chief Executive Officer of GAMCO Investors, Inc.; Director/Trustee of all registered investment companies advised by Gabelli Funds, LLC. Marc J. Gabelli Chairman of The LGL Group, Inc. 2525 Shader Road Orlando, FL 32804 Matthew R. Gabelli Vice President – Trading Gabelli & Company, Inc. One Corporate Center Rye,NY 10580 Charles C. Baum Secretary & Treasurer United Holdings Co., Inc. 2545 Wilkens Avenue Baltimore, MD21223 Fredric V. Salerno Chairman; Former Vice Chairman and Chief Financial Officer Verizon Communications Officers: Mario J. Gabelli Chief Executive Officer and Chief Investment Officer Marc J. Gabelli President Michael G. Chieco Vice President, Chief Financial Officer, Secretary Silvio A. Berni Vice President, Assistant Secretary and Controller GGCP Holdings LLC Members: GGCP, Inc. Mario J. Gabelli Manager and Member Member GAMCO Investors, Inc. Directors: Edwin L. Artzt Raymond C. Avansino Richard L. Bready Former Chairman and Chief Executive Officer Procter & Gamble Company 900 Adams Crossing Cincinnati, OH 45202 Chairman & Chief Executive Officer E.L. Wiegand Foundation 165 West Liberty Street Reno, NV 89501 Chairman and Chief Executive Officer Nortek, Inc. 50 Kennedy Plaza Providence, RI 02903 Mario J. Gabelli Elisa M. Wilson See above Director c/o GAMCO Investors, Inc. One Corporate Center Rye, NY 10580 Eugene R. McGrath Former Chairman and Chief Executive Officer Consolidated Edison, Inc. 4 Irving Place New York, NY 10003 Robert S. Prather President & Chief Operating Officer Gray Television, Inc. 4370 Peachtree Road, NE Atlanta, GA 30319 Officers: Mario J. Gabelli Chairman and Chief Executive Officer Douglas R. Jamieson Henry G. Van der Eb Bruce N. Alpert Robert S. Zuccaro Christopher Michailoff President and Chief Operating Officer Senior Vice President Senior Vice President Executive Vice President and Chief Financial Officer Acting Secretary GAMCO Asset Management Inc. Directors: Douglas R. Jamieson Regina M. Pitaro William S. Selby Officers: Mario J. Gabelli Chief Executive Officer and Chief Investment Officer – Value Portfolios Douglas R. Jamieson Robert S. Zuccaro Chistopher J. Michailoff President Chief Financial Officer General Counsel and Secretary Gabelli Funds, LLC Officers: Mario J. Gabelli Chief Investment Officer – Value Portfolios Bruce N. Alpert Executive Vice President and Chief Operating Officer Agnes Mullady President and Chief Operating Officer – Open End Fund Division Robert S. Zuccaro Chief Financial Officer Teton Advisors, Inc. Directors: Howard F. Ward Bruce N. Alpert Nicholas F. Galluccio Robert S. Zuccaro Chairman See above Chief Executive Officer and President Chief Financial Officer Officers: Howard F. Ward Nicholas F. Galluccio Robert S. Zuccaro Christopher J. Michailoff See above See above See above Acting Secretary Gabelli Securities, Inc. Directors: Robert W. Blake President of W. R. Blake & Sons, Inc. 196-20 Northern Boulevard Flushing, NY11358 Douglas G. DeVivo DeVivo Asset Management Company LLC P.O. Box 2048 Menlo Park, CA 94027 Douglas R. Jamieson President Officers: Douglas R. Jamieson Christopher J. Michailoff Robert S. Zuccaro See above Secretary Chief Financial Officer Gabelli & Company, Inc. Directors: James G. Webster, III Chairman & Interim President Irene Smolicz Senior Trader Gabelli & Company, Inc. Officers: James G. Webster, III See Above Bruce N. Alpert Diane M. LaPointe Douglas R. Jamieson Vice President - Mutual Funds Treasurer Secretary Gabelli Foundation, Inc. Officers: Mario J. Gabelli Chairman, Trustee & Chief Investment Officer Elisa M. Wilson Marc J. Gabelli Matthew R. Gabelli Michael Gabelli President Trustee Trustee Trustee MJG-IV Limited Partnership Officers: Mario J. Gabelli General Partner 11 SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-JOURNAL COMMUNICATIONS INC. GAMCO ASSET MANAGEMENT INC. 5/02/111,000-5.3401 4/27/111,000-5.4214 4/20/113,000-5.4630 4/20/115,0005.5178 4/19/1110,0005.4395 4/19/115,0005.6188 4/15/1165,000-*DO 4/12/113,000-5.2813 4/11/112,000-5.5975 4/07/115,000-5.7800 4/04/111,000-5.9125 4/04/112,400-5.9463 4/01/115,000-5.9749 3/30/115,000-5.9244 3/29/113,000-5.9237 3/24/1110,000-5.9517 3/23/111,000-5.9700 3/21/112,5005.8991 GABELLI FUNDS, LLC. GABELLI CAPITAL ASSET FUND 4/08/113,000-5.7725 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NYSE. (2) PRICE EXCLUDES COMMISSION. (*) RESULTS IN CHANGE OF DISPOSITIVE POWER AND BENEFICIAL OWNERSHIP. 12
